Exhibit 4.1 AEHR TEST SYSTEMS CONVERTIBLE NOTE PURCHASE AND CREDIT FACILITY AGREEMENT Dated as of April 10, 2015 TABLE OF CONTENTS Page 1. AGREEMENT TO PURCHASE AND SELL SECURITIES. 1 (a) Authorization of 9.0% Note 1 (b) Authorization of Revolving Credit Facility 1 (c) Use of Proceeds 2 2. CLOSING 2 (a) Closing 2 (b) Delivery 2 3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY 2 (a) Organization and Qualification 2 (b) Authorized Capital Stock 3 (c) Due Authorization 3 (d) Valid Issuance of Stock 4 (e) Governmental Consents 4 (f) Non-Contravention 4 (g) Litigation 5 (h) Compliance with Law and Charter Documents 5 (i) Commission Reports 6 (j) Intellectual Property 6 (k) Broker’s or Finder’s Fee 7 (l) No “Bad Actor” Disqualification 7 (m) Foreign Corrupt Practices 7 (n) Transactions With Affiliates 7 (o) Investment Company Status 8 (p) Tax Status 8 (q) Shell Company Status; Eligibility for Registration 8 (r) Disclosure 8 4. REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS OF THE PURCHASERS 8 (a) Power and Authority 8 (b) Authorization 8 (c) Litigation 9 (d) Purchase for Own Account 9 (e) Investment Experience 9 (f) Accredited Purchaser Status 9 (g) Reliance Upon Purchaser’s Representations 9 (h) Receipt of Information 9 (i) No “Bad Actor” Disqualification Events 9 - i - 5. COVENANTS 10 (a) Satisfaction of Conditions 10 (b) Form D; Blue Sky Laws 10 (c) Expenses 10 (d) Restricted Securities 10 (e) Legends 11 (f) Company Disclosure 11 6. CONDITIONS TO THE PURCHASERS' OBLIGATIONS AT CLOSING 19 (a) Representations and Warranties True 19 (b) Performance 19 (c) Compliance Certificate 19 (d) Absence of Litigation 19 (e) Proceedings and Documents 19 (f) Consents 19 (g) Delivery of the 9.0% Note 19 (h) Security Documents 19 (i) Opinion of Counsel 20 (j) Registration Rights Agreement 20 (k) Other Actions 20 7. CONDITIONS TO THE COMPANY’S OBLIGATIONS AT CLOSING 20 (a) Representations and Warranties True 20 (b) Performance 20 (c) Payment of Purchase Price 20 (d) Absence of Litigation 21 (e) Other Actions 21 8. MISCELLANEOUS 21 (a) Successors and Assigns 21 (b) Governing Law; Jurisdiction; Jury Trial 21 (c) Counterparts 21 (d) Headings 21 (e) Notices 21 (f) Amendments and Waivers 22 (g) Severability 22 (h) Entire Agreement 22 (i) Further Assurances 22 ExhibitA – Form of 9.0% Convertible Secured Note Due 2017 ExhibitB – Form of 5.0% Secured Note ExhibitC – Security Agreement ExhibitD – Registration Rights Agreement - ii - AEHR TEST SYSTEMS CONVERTIBLE NOTE PURCHASE AND CREDIT FACILITY AGREEMENT This Convertible Note Purchase and Credit Facility Agreement, as amended, restated, modified or otherwise supplemented from time to time (this “ Agreement ”) is made and entered into as of April 10, 2015 by and between Aehr Test Systems, a California corporation (the “ Company ”), and the entities set forth on the signature pages hereto (each, a “ Purchaser ”, and collectively, the “ Purchasers ”). RECITALS WHEREAS, the Company desires to sell to the Purchasers, and the Purchasers desires to purchase from the Company, convertible secured promissory notes in the aggregate principal amount of $4,110,000 on the terms and conditions set forth in this Agreement, and, in addition, the Purchasers are willing to lend to the Company under a short-term revolving credit facility (the “ Revolving Credit Facility ”) up to an aggregate of $2,000,000, in exchange for the issuance by the Company to the Purchasers of promissory notes in the aggregate principal amount of the actual amount lent from time to time. NOW, THEREFORE, in consideration of the foregoing, the mutual promises hereinafter set forth, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.
